COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE                 COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                       34 THE CIRCLE
                                                                 GEORGETOWN, DELAWARE 19947


                                        August 4, 2014

Joanne P. Pinckney                             Evan O. Williford
Seton C. Mangine                               The Williford Firm LLC
Pinckney, Weidinger, Urban & Joyce LLC         901 North Market Street, Suite 800
1220 North Market Street, Suite 950            Wilmington, Delaware 19801
Wilmington, Delaware 19801
                                               Yaping Liu
                                               203 Hockessin Circle
                                               Hockessin, Delaware 19707

              Re:    Base Optics Inc. v. Yaping Liu et al.,
                     Civil Action No. 9803-VCG

Dear Counsel and Ms. Liu,

      This letter memorializes my bench ruling at today’s teleconference, in which

I addressed Mr. Williford’s Motion to Withdraw as counsel for Defendants Yaping

Liu and Argus International Ltd. For the reasons stated in my bench ruling, I

granted in part and denied in part this Motion.

      More specifically, I granted Mr. Williford’s Motion to Withdraw as counsel

for the Individual Defendant, Ms. Liu, and denied the Motion as to Argus

International Ltd. I further relieved Argus of its responsibility to file an answering

brief, and from its obligation to make discovery, separate from the Individual

Defendant, Ms. Liu. Argus, however, must be represented at the preliminary

injunction hearing scheduled in Dover, Delaware on Tuesday, August 12, 2014 at
10:00 am.      My ruling, moreover, does not relieve The Williford Firm from

zealously representing Argus.1

       If appropriate, Mr. Williford may renew his Motion to Withdraw orally at

the conclusion of next week’s preliminary injunction hearing.

       To the extent the foregoing requires an Order to take effect, IT IS SO

ORDERED.


                                                  Sincerely,

                                                  /s/ Sam Glasscock III

                                                  Sam Glasscock III




1
 See, e.g., Del. Lawyers’ R. Prof’l Conduct 1.3 (“A lawyer shall act with reasonable diligence
and promptness in representing a client.”).
                                              2